 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorney for Plaintiff
     Jacob Bonczyk
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   JACOB BONCZYK,                     )              No. 2:20-cv-02059-TLN-JDP
                                        )
12             Plaintiff,               )              STIPULATION GRANTING PLAINTIFF
                                        )              LEAVE TO FILE FIRST AMENDED
13       vs.                            )
                                        )              COMPLAINT; ORDER
14   BALRAJ DHAMI ENTERPRISES, INC. dba )
     HOMETOWN CAR WASH, et al.,         )
15                                      )
                                        )
16             Defendants.              )
                                        )
17                                      )
18          WHEREAS, Plaintiff, Jacob Bonczyk (“Plaintiff”), seeks to amend his complaint to
19   allege additional access barriers which relate to his disability which were identified during the
20   pendency of this action;
21          WHEREAS, the Ninth Circuit both urges and requires Plaintiff to identify in his
22   complaint all barriers identified which relate to his disability. Chapman v. Pier 1 Imports
23   (U.S.) Inc., 631 F.3d 939, 944 (9th Cir. 2011); Oliver v. Ralphs Grocery Co., 654 F.3d 903,
24   909 (9th Cir. 2011);
25          WHEREAS, Plaintiff has not unduly delayed the amendment, does not bring it in bad
26   faith, the amendment is not futile, and such amendment does not prejudice defendants Balraj
27   Dhami Enterprises, Inc. dba Hometown Car Wash; Kewal Singh and Kuldeep Kaur
28   (“Defendants”), nor does the amendment in any way change the nature of the action;


           STIPULATION GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED COMPLAINT;
                                           ORDER

                                                  Page 1
 1          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and
 2   Defendants, through their respective attorneys of record, that Plaintiff may file a First
 3   Amended Complaint, a copy of which is attached hereto as Exhibit “A.”
 4          IT IS FURTHER STIPULATED that Plaintiff file his First Amended Complaint
 5   within five (5) calendar days of the Court’s Order permitting such filing, and that Defendants’
 6   responses thereto shall be due as required by the Federal Rules of Civil Procedure.
 7
 8   IT IS SO STIPULATED.
 9   Dated: July 7, 2021                          MOORE LAW FIRM, P.C.
10
                                                  /s/ Tanya E. Moore
11                                                Tanya E. Moore
12                                                Attorney for Plaintiff,
                                                  Jacob Bonczyk
13
14   Dated: July 7, 2021                         /s/ Bruce A. Neilson
15                                               Bruce A. Neilson
                                                 Attorneys for Defendants,
16                                               H&S LBSE Inc dba 7-Eleven #22736G
                                                 and 7-Eleven. Inc.
17
18
19
20
21
22
23
24
25
26
27
28


           STIPULATION GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED COMPLAINT;
                                           ORDER

                                                 Page 2
 1                                              ORDER
 2           The Parties having so stipulated and good cause appearing,
 3           IT IS HEREBY ORDERED that Plaintiff may file his First Amended Complaint, a
 4   copy of which was filed with the Parties’ stipulation, within five (5) calendar days of the date

 5   this Order is filed.

 6           IT IS FURTHER ORDERED that Defendants’ response thereto shall be filed within

 7   the time required by the Federal Rules of Civil Procedure.

 8           IT IS SO ORDERED.

 9
10   Dated: July 7, 2021
                                                            Troy L. Nunley
11                                                          United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


           STIPULATION GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED COMPLAINT;
                                           ORDER

                                                 Page 3
